Citation Nr: 0823775	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for tinea cruris 
(claimed as a rash on the testicles, penis, and groin), 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972, and from March 1976 to March 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the veteran a proper notice 
letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that, in this case, the veteran was provided 
with general notice as to how a disability rating and 
effective date are assigned in compliance with the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), concerning service connection claims.  However, 
in this case, the veteran has not been adequately provided 
the notice required for increased rating claims, and thus, 
the case must be remanded for proper notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation for tinea 
cruris.  The letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of any 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



